DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Examiner.

Claim 13, in first line, the phrase “Withdrawn – Amended” has been changed to ==Canceled==.
Claims 14-21, in first line, the phrase “Withdraw” has been changed to ==Canceled==.
End of the Examiner’s Amendment.

Allowable Subject Matter
Claims 1-2, 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, and their dependents thereof, are allowed because the closest prior art, Lundgren (US Pub No. 2008/0243426) discloses attitude detection system and method, Strassenburg-Kleciak (US Pub No. 2006/0188143) discloses scanning system for three-dimensional objects, either alone or in combination, fail to disclose a method of pose calculation for a portable three-dimensional scanning device comprising a first sensor and a second sensor the method comprising: utilizing first data from the first sensor and first data from the second sensor to acquire data defining first values of six degrees of freedom of the scanning device to determine a first pose; receiving second data comprising second data from the first sensor to acquire data defining second values for the six degrees of freedom of the scanning device; selecting a subset of the six degrees of freedom of the scanning device, wherein selecting the subset comprises selecting the subset based, at least in part, upon a confidence measurement of at least one of the six degrees of freedom of the scanning device; utilizing the second data from the first sensor to acquire data defining the second values for the selected subset of the six degrees of freedom of the scanning device to determine a second pose, wherein values for the unselected degrees of freedom for the scanning device for the second pose are retained from the first pose; and storing received data associated with the second pose in a point cloud database.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646